Title: To Benjamin Franklin from Françoise-Antoinette-Jeanne Langlois du Bouchet, Comtesse Conway, [c. 22 March 1779]
From: Conway, Françoise-Antoinette-Jeanne Langlois du Bouchet, comtesse de
To: Franklin, Benjamin


[c. March 22, 1779]
Voila mon cher papa le billet que vous m’aviés acordé pour mr mullens je n’en suis pas moins reconnoissante quoiquil n’en ait plus de besoin j’ai mon mari depuis 3 jours ce qui me fait grand plaisir après tant dinquietudes. Je lui ai dit que je vous aimois bien.
Adieu my dear father I am your most and Sincer daughter
FE Conway


Mon mari proffitera du premier moment que je lui donnerai pour vous aller voir. Mandés moi si mon billet vous est parvenu.

